         Case 1:19-cv-02431-AJN-SDA Document 174 Filed 07/30/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                              ϳͬϯϬͬϮϬϮϭ
    Elohim EPF USA, Inc.,

                                    Plaintiff,
                                                                 1:19-cv-02431 (AJN) (SDA)
                       -against-
                                                                 ORDER
    162 D & Y Corp. et al.,

                                    Defendants.


STEWART D. AARON, United States Magistrate Judge:

          It is hereby Ordered that, no later than Friday, August 6, 2021, Rivkin Radler LLP shall file

proof of service of their motion to withdraw and related papers (ECF Nos. 170 and 173), along

with a copy of this Order, to defendants Harmony Karaoke KTV, Inc., Joseph N. Zoino, G S Global

Corp. and David Rhee (hereinafter “Defendants”) by first class mail to their last known

addresses. 1

          No later than Friday, August 20, 2021, Defendants shall file any response to the motion

of their counsel to withdraw. Defendants shall provide a copy of any response to their current

counsel and counsel shall file any response on ECF immediately upon receipt.

          Defendants Karaoke KTV, Inc. and GS Global Corp. are hereby advised that a corporation

cannot appear pro se in this Court. Thus, if Rivkin Radler LLP is permitted to withdraw as counsel,

and no successor counsel appears, a default judgment may be entered against them. See, e.g.,

McFarlane v. Harry’s Nurses Registry, No. 17-CV-06350 (PKC) (PK), 2020 WL 1643781, at *15




1
 The Court notes that co-counsel for Defendants, Soo Hyun Kim of the Law Office of Kim & Cha LLP, also
has filed a motion to withdraw. (See Motion to Withdraw, ECF No. 165.) The Court will decide both
motions after the deadline for Defendants to respond to the instant motion has passed.
      Case 1:19-cv-02431-AJN-SDA Document 174 Filed 07/30/21 Page 2 of 2




(E.D.N.Y. Apr. 2, 2020) (corporate defendant’s failure to obtain counsel is failure to “otherwise

defend” under Federal Rule of Civil Procedure 55(a)). While the individual defendants, Joseph N.

Zoino and David Rhee, can proceed pro se, they still will be required to comply with all Court

orders and deadlines and failure to do so may result in the imposition of sanctions, up to and

including entry of a default judgment against them.

       It is further Ordered that the motion by Rivkin Radler LLP to seal Exhibits A and D to the

Declaration of Gene Y. Kang that contain privileged communications (ECF No. 172) is GRANTED.

SO ORDERED.

DATED:        New York, New York
              July 30, 2021

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge




                                               2
